Citation Nr: 0309084	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a fracture of the 
right zygoma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
granted the veteran a compensable rating of 10 percent for 
his service-connected fracture of the right zygoma.  He 
responded with a Notice of Disagreement regarding this rating 
determination, and this appeal was initiated.  The RO 
afforded him a Statement of the Case, and he responded with a 
timely Notice of Disagreement, perfecting his appeal of this 
issue.  

The veteran's appeal was initially presented to the Board in 
February 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

When this claim was initially presented to the Board in 
February 2001, it was remanded in order for the veteran to be 
afforded a new VA medical examination.  He failed to report 
for his scheduled July 2001 examination, due to a concurrent 
hospitalization.  It appears from the record he was next 
scheduled for examination in February 2002, and he again 
failed to report for examination.  However, the notification 
of examination letter is not of record, and it is therefore 
impossible to determine if the veteran was adequately 
informed of his scheduled VA examination.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the record does not reflect the current state of 
the appellant's right zygoma disability.  Because the Board 
lacks the authority to develop cases on its own, a remand is 
required at this time.  See DAV v. Sec'y of Veterans Affairs, 
No. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  

In August 1999 the veteran underwent a VA medical examination 
for increased rating purposes, at which time he complained of 
constant pain of his face.  Following the examination, the 
veteran was diagnosed to have "status post zygomatic fracture 
with residual."  Significantly, however, the examiner noted 
he did not review any medical records prior to the 
examination.  In addition, he made no comment on the role the 
veteran's damaged trigeminal nerve may have played in the 
veteran's complaints and its relationship, if any, to the 
veteran's zygomatic fracture.  In October 1999 the veteran 
submitted a medical examination report by a specialist in 
pain management/anesthesiology.  In this report, the 
physician's diagnosis shows an onset date of 1957 for the 
veteran's following conditions: "trigeminal neuralgia" and 
"right maxillary nerve damage by current perception threshold 
test."  

In reviewing the foregoing evidence, the Board notes the 
existence of inconsistencies in the veteran's medical records 
pertaining to trigeminal neuralgia.  In the medical record 
submitted by the veteran in October 1999, the physician 
diagnosed the condition of trigeminal neuralgia as arising in 
1957, when the veteran sustained the fracture to the right 
zygoma.  Yet other medical records for the veteran indicate 
the condition developed in the 1970's after sinus surgery.  
When most recently examined for VA purposes, the examiner 
appeared to attribute all of the veteran's complaints to the 
veteran's service connected fracture.  Under these 
circumstances the Board believes that this veteran cannot be 
properly evaluated until a determination is made as to which 
conditions, including but not limited to trigeminal 
neuralgia, are attributable to the fracture of his right 
zygoma that occurred in 1957.  Therefore, the Board concludes 
that on remand the RO should schedule the veteran for a VA 
examination to precisely determine the current residuals of 
the veteran's zygomatic fracture.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should schedule the veteran for an 
orthopedic examination to determine the actual 
residuals of his right zygomatic fracture.  
Documentation of proper notification of the 
scheduling of the examination should be made a part 
of the record.  All tests and studies deemed 
necessary by the examiner for diagnostic or other 
purposes must be conducted.  The examiner should 
identify all residuals of the veteran's zygomatic 
fracture and in particular, he or she should state 
whether it is as likely as not a medical nexus 
exists between the veteran's trigeminal neuralgia 
and the fractured right zygoma the veteran 
sustained in 1957.  In making this evaluation, the 
examiner should note the following:  
a) the veteran's March 1961 VA medical 
examination (designated in the claims 
folder by a yellow tab inscribed "VAX - 
orthopedic 3/61")
b) the veteran's April 1984 VA 
hospitalization records (designated in 
the claims folder by a yellow tab 
inscribed "VA Hosp. 4/84")
c) the veteran's October 1999 VA medical 
examination (designated in the claims 
folder by a yellow tab inscribed "VAX 
10/99")
The level of pain should be described.  
The opinion should be supported by 
reference to pertinent evidence and a 
complete rationale, with reference to 
supporting records, should be provided.  
Before evaluating the veteran, the 
examiner should review the claims file, 
and a notation to the effect that this 
review of the record was accomplished 
should be included as part of any 
examination report.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



